
	

113 S392 IS: Promoting Health as Youth Skills In Classrooms And Life Act
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 392
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support and encourage the health and well-being of
		  elementary school and secondary school students by enhancing school physical
		  education and health education. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Health as Youth Skills
			 In Classrooms And Life Act.
		2.Health Education
			 and Physical Education as core academic subjectsSection 9101(11) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended by striking
			 and geography and inserting geography, physical
			 education, and health education.
		
